Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include slotted antenna comprising- a cavity defined in said electronic circuit board, said cavity comprising a wall and a floor, at least said wall having a metallization laver thereon; and a conductive metal layer covering said cavity, said conductive metal layer having opposed major surfaces. 
The following is an examiner’s statement of reasons for allowance:  with respect to independent claim 11, there is no teaching, suggestion, or motivation for combination in the prior art to include a cavity formed in said electronic printed circuit board and a conductive metal layer covering said cavity, said conductive metal layer having opposed major surfaces and multiple slots  formed in one of said major surfaces defining openings in said conductive metal layer, said method including photolithography and engraving steps, said method further including; a step of removing  material from said electronic circuit board  to form a said cavity in the thickness direction of the electronic printed circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.